—Order, Supreme Court, New York County (Harold Tompkins, J.), entered May 20, 1992, denying defendant’s *476motion to vacate a judgment entered against him pursuant to the New York City Administrative Code for rent overcharges, unanimously affirmed, without costs.
The documentary evidence established that defendant was the registered owner of the apartment building for notification purposes regarding the overcharge proceeding. Under Rent Stabilization Code (9 NYCRR) § 2527.3 (c), "any notice * * * directed to the person named in the last filed registration statement as the owner at the address given therein * * * shall constitute notice to the person who is then the owner”. The New York State Division of Housing and Community Renewal’s (DHCR) records clearly listed defendant as the registered owner of the subject apartment building at the time DHCR sent the final notice pending default. As the registered owner, it was incumbent upon defendant to correct any mistaken listings regarding the building owner’s name and address. Concur—Wallach, J. P., Kupferman, Ross and Kassal, JJ.